Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3 and 15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Rydberg et al. (US 20160170486 A1, hereinafter “Rydberg”).

Regarding claim 1, Rydberg teaches an imaging apparatus (Fig. 1: device 1) comprising: 
a first light source configured to project a first illumination onto a vehicle occupant ([0011], [0033]&[0035]: first light source 6, integrated in a vehicle dashboard, that it emits light 8 (or IR radiation) at an object 7); 
[0011], [0033]&[0035]: second light source 5, integrated in a vehicle dashboard, that it emits light 9 (or IR radiation) at an object 7); 
an imager comprising a pixel array ( [0033]: first camera 3 and a second camera 4 are preferably electronic image sensor cameras (including pixels)); 
a lens apparatus comprising: 
a first lens comprising a first field of view (Figs. 1-2, [0037]: the second camera 4 has an optical axis CC’ to capture an image frame in its field of view); 
a second lens comprising a second field of view (Figs. 1-2, [0037]: the first camera 3 has an optical axis BB’ to capture an image frame in its field of view); 
and at least one shutter ([0042]: cameras have global shutters or rolling shutter); 
and a controller configured to control the shutter to selectively transmit light from the first illumination or the second illumination to the pixel array from one of either the first lens or the second lens (FIG. 2, [0036]: the control unit 2 is connected to the first camera 3, the second camera 4, the first light source 6, and the second light source 5 to provide each with activation signals and to receive image frames from the first camera 3 and the second camera 4. The activation signals to the light sources can be provided by alternatingly turning the first 6 and the second 5 light sources on and off. Similarly the control unit 2 alternatingly sends an activation signal to each camera during which the active camera is capturing an image frame.).

Regarding claim 2, Rydberg teaches the imaging apparatus according to claim 1, in addition Rydberg discloses wherein the controller is further configured to: control Figs. 2-3, [0035]-[0036]: the control unit 2 is connected to the first camera 3, the second camera 4, the first light source 6, and the second light source 5 to provide each with activation signals and to receive image frames from the first camera 3 and the second camera 4. The activation signals to the light sources can be provided by alternatingly turning the first 6 and the second 5 light sources on and off. Similarly the control unit 2 alternatingly sends an activation signal to each camera during which the active camera is capturing an image frame.).

Regarding claim 3, Rydberg teaches the imaging apparatus according to claim 2, in addition Rydberg discloses wherein the controller is further configured to: control the at least one shutter in a second configuration to selectively transmit the second illumination from the second lens to the pixel array, wherein the imager is configured to process the first illumination in the first field of view and the second illumination in the second field of view (Figs. 1-3, [0035]-[0036]: the control unit 2 is connected to the first camera 3, the second camera 4, the first light source 6, and the second light source 5 to provide each with activation signals and to receive image frames from the first camera 3 and the second camera 4. The activation signals to the light sources can be provided by alternatingly turning the first 6 and the second 5 light sources on and off. Similarly the control unit 2 alternatingly sends an activation signal to each camera during which the active camera is capturing an image frame.).

Regarding claim 15, Method claim 15 is drawn to the method of using the corresponding apparatus claimed in claim 1. Therefore, method claim 15 corresponds to apparatus claim 1 and is rejected for the same reasons of anticipation as used above.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 4-6 are rejected under 35 U.S.C. 103 as being unpatentable over Rydberg et al. (US 20160170486 A1, hereinafter “Rydberg”), in view of Lisseman et al. (US 20160188987 A1, hereinafter “Lisseman”).

Regarding claim 4, Rydberg teaches the imaging apparatus according to claim 1, except wherein the first and second illuminations comprise light in a near-infrared (NIR) spectrum from 700-1000nm.
Lisseman discloses wherein the first and second illuminations comprise light in a near-infrared (NIR) spectrum from 700-1000nm ([0051]-[0054]: light source 122 can emit a wavelength or range of wavelengths of interest. In some implementations, the light source 122 can emit a range of wavelengths of from 800 nm to 1000 nm. In some implementations, the light source 122 can comprise an infrared light source (e.g., a light source emitting one or more wavelengths from 750 nm to 1,000,000 nm), such as a near-infrared light source, a mid-infrared light source, a far-infrared light source, or a combination thereof).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate wherein the first and second illuminations comprise light in a near-infrared (NIR) spectrum from 700-1000nm as taught by Lisseman into Rydberg imager; since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233. The suggestion/ motivation for doing so would be to provide Driver monitoring systems in vehicles (Lisseman: [0002]).

Regarding claim 5, the Rydberg and Lisseman combination teaches the imaging apparatus according to claim 4, in addition Lisseman discloses wherein the second illumination comprises longer wavelengths than the first illumination ([0051]-[0054] one or more light sources 122 can illuminate the imaging area 110 with light of different wavelengths (e.g., one light source 122 can illuminate with a different wavelength or range of wavelengths than the other light source(s) 122). The suggestion/ Lisseman: [0002]).

Regarding claim 6, the Rydberg and Lisseman combination teaches the imaging apparatus according to claim 5, wherein the first illumination comprises wavelengths of 820 nm to 920 nm and the second illumination comprises wavelengths of 900 nm to 1000 nm ([0051]-[0054] one or more light sources 122 can illuminate the imaging area 110 with light of different wavelengths (e.g., one light source 122 can illuminate with a different wavelength or range of wavelengths than the other light source(s) 122. light source 122 can emit a range of wavelengths of from 800 nm to 1000 nm). The suggestion/ motivation for doing so would be to provide Driver monitoring systems in vehicles (Lisseman: [0002]). 
Furthermore Examiner note that the combination would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.

Claims 7-8, 11-13 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Rydberg et al. (US 20160170486 A1, hereinafter “Rydberg”), in view of Lee (US 20030174237 A1, hereinafter “Lee”).

Regarding claim 7, Rydberg teaches the imaging apparatus according to claim 1, except wherein the at least one shutter comprises a first shutter and a second shutter, wherein the controller is configured to control the first shutter to a transmissive state to transmit the first light to the imager while controlling the second shutter to an opaque state.
However, Lee discloses wherein the at least one shutter comprises a first shutter and a second shutter, wherein the controller is configured to control the first shutter to a transmissive state to transmit the first light to the imager while controlling the second shutter to an opaque state (Fig. 7, [0029]-[0030]: two shutters 84', 85' to be disposed between the two objective lens sets 86, 87. While employing the device, the first shutter 84’ will be opened first while the second shutter 85’ remains to be closed.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate wherein the at least one shutter comprises a first shutter and a second shutter, wherein the controller is configured to control the first shutter to a transmissive state to transmit the first light to the imager while controlling the second shutter to an opaque state as taught by Lee into Rydberg imager. The suggestion/ motivation for doing so would be to allow independent switching operation of two shutters (Lee: [0022]).

Regarding claim 8, the Rydberg and Lee combination teaches the imaging apparatus according to claim 7, in addition Lee discloses wherein the controller is configured to control the second shutter to a transmissive state to transmit the second light to the imager while controlling the first shutter to an opaque state (Figs. 5-7, [0029]-[0030]: two shutters 84', 85' to be disposed between the two objective lens sets 86, 87. While employing the device, the first shutter 84’ will be opened first while the second shutter 85’ remains to be closed.). The suggestion/ motivation for doing so would be to allow independent switching operation of two shutters (Lee: [0022]).

Regarding claim 11, Rydberg teaches the imaging apparatus according to claim 1, except further comprising at least one mirror element configured to transmit light from the first lens to the pixel array received from a first direction.
However, Lee discloses further comprising at least one mirror element configured to transmit light from the first lens to the pixel array received from a first direction (Fig. 7, [0029]-[0030]:  first reflecting mirror 82,  a second reflecting mirror 82 and prism 83 disposed between first and second objective lenses 87 and image sensor).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate at least one mirror element configured to transmit light from the first lens to the pixel array received from a first direction as taught by Lee into Rydberg imager. The suggestion/ motivation for doing so would be to achieve a low-cost and convenient employment of stereograph capture by means of a capture of the digital image data. (Lee: [0004]).

Regarding claim 12, the Rydberg and Lee combination teaches the imaging apparatus according to claim 11, in addition Lee discloses wherein the at least one mirror element is further configured to reflect light received from a second direction from as illustrated by Fig. 7, [0029]-[0030]:  first reflecting mirror 82 and a second reflecting mirror 82 disposed between first and second objective lenses 87).

Regarding claim 13, the Rydberg and Lee combination teaches the imaging apparatus according to claim 12, in addition Lee discloses wherein the first lens and the second lens are aligned along parallel focal axes, and wherein the first direction and the second direction extend and intersect proximate to the at least one mirror element (as illustrated by Fig. 7, [0017]&[0030]: enabling the respective reflecting mirror to reflect the optical signals which pass through the respective objective lens sets and have them transmitted to a prism which will have the optical signals reflected again and have them transmitted backwards.). The suggestion/ motivation for doing so would be to allow independent switching operation of two shutters through the prism (Lee: [0022]).

Regarding claim 20,  claim 20 has been analyzed with regard to claims 1-3 and 11-13 and is rejected for the same reasons of obviousness as used above.

Claims 9-10 are rejected under 35 U.S.C. 103 as being unpatentable over Rydberg et al. (US 20160170486 A1, hereinafter “Rydberg”), in view of Schofield et al. (US 20020167589 A1, hereinafter “Schofield”).


Regarding claim 9, Rydberg teaches the imaging apparatus according to claim 1, except wherein the at least one shutter comprises a liquid crystal shutter element.
However, Schofield discloses wherein the at least one shutter comprises a liquid crystal shutter element (Fig. 25, [0095]-[0096]: an infrared shutter is one of an electrochromic shutter and a liquid crystal shutter.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate wherein the at least one shutter comprises a liquid crystal shutter element as taught by Schofield into Rydberg imager. The suggestion/ motivation for doing so would be to enhance image luminance sensed by the sensor at near infrared radiation (Schofield: [0096]).

Regarding claim 10, Rydberg teaches the imaging apparatus according to claim 1, except wherein the at least one shutter comprises an electrochromic device.
However, Schofield discloses wherein the at least one shutter comprises an electrochromic device (Fig. 25, [0095]-[0096]: an infrared shutter is one of an electrochromic shutter and a liquid crystal shutter.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate wherein the at least one shutter comprises an electrochromic device as taught by Schofield into Rydberg imager. The suggestion/ motivation for doing so would be to enhance image luminance sensed by the sensor at near infrared radiation (Schofield: [0096]).

14 is rejected under 35 U.S.C. 103 as being unpatentable over the Rydberg and Lee combination as applied above, in view of Tsai et al. (US 20130242061 A1, hereinafter “Tsai”).

Regarding claim 14, the Rydberg and Lee combination teaches the imaging apparatus according to claim 11, except wherein the at least one mirror comprises an optic filter extending over a light-receiving surface, wherein the optic filter is configured to transmit light received from the first lens and reflect light received from the second lens.
However, Tsai discloses wherein the at least one mirror comprises an optic filter extending over a light-receiving surface, wherein the optic filter is configured to transmit light received from the first lens and reflect light received from the second lens (Fig. 1, [0016]-[0017]: when a first mirror 16 reflects a first light beam L1 to an image sensor 18 and when a second light beam L2 is passed and the second mirror 17 reflects the second light beam L2 to the image sensor 18. the first mirror 16 can reflect lights and allows lights passing through.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate wherein the at least one mirror comprises an optic filter extending over a light-receiving surface, wherein the optic filter is configured to transmit light received from the first lens and reflect light received from the second lens as taught by Schofield into the Rydberg and Lee combination. The suggestion/ motivation for doing so would be to provide a cost effective camera module design (Schofield: [0004]).
s 17-19 are rejected under 35 U.S.C. 103 as being unpatentable over Rydberg et al. (US 20160170486 A1, hereinafter “Rydberg”), in view of Wada et al. (US 20020191076 A1, hereinafter “Wada”).

Regarding claim 17, Rydberg teaches the method according to claim 5, except wherein the first lens is configured to capture image data in a first field of view depicting the first portion.
However, Wada discloses wherein the first lens is configured to capture image data in a first field of view depicting the first portion ([0048]: face of object images are picked up by a wide angle camera 25 (first lens). At this time, lighting fixtures for wide angle cameras 14, 15 are illuminated).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate wherein the first lens is configured to capture image data in a first field of view depicting the first portion as taught by Wada into Rydberg imager. The suggestion/ motivation for doing so would be to acquire a high-accuracy iris image at a high speed for authentication (Wada: [0056]).

Regarding claim 18, the Rydberg and Wada combination teaches the method according to claim 17, in addition Wada discloses wherein the second lens is configured to capture image data in a second field of view depicting the second portion ([0052]: telephotographic camera 22 (second lens) will capture the iris with high accuracy and so that the focused illuminating light of the iris lighting fixture 12, 13 will be irradiated on the iris.). The suggestion/ motivation for doing so would be to acquire a high-accuracy iris image at a high speed for authentication (Wada: [0056]).

Regarding claim 19, the Rydberg and Wada combination teaches the method according to claim 18, in addition Wada discloses wherein the second portion and the second field of view are positioned within the first field of view ([0046]-[0057]: the wide angle camera 25 capture the whole face while the telephotographic camera 22 capture eye/iris). The suggestion/ motivation for doing so would be to acquire a high-accuracy iris image at a high speed for authentication (Wada: [0056]).

Contact
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABDELAAZIZ TISSIRE whose telephone number is (571)270-7204.  The examiner can normally be reached on Monday through Friday from 8 AM to 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ye Lin can be reached on 571-272-7372.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ABDELAAZIZ TISSIRE/           Primary Examiner, Art Unit 2697